Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 1 of 11 PagelD #: 10

EVE

Fulton County Superior Court
**EFILED**TV

Date: 5/29/2020 4:43 PM
Cathelene Robinson, Clerk

 

IN THE SUPERIOR COURT OF FULTON COUNTY, GEORGIA
136 PRYOR STREET, ROOM C-103, ATLANTA, GEORGIA 30303
SUMMONS

Willian FVaser- Grau sCase ~2020CV336667

} Now

 

 

Plaintiff,

Dererratioal Uedicel Group, Lac.

 

Defendant

ee Oe ee Oe ee

TO THE ABOVE NAMED DEFENDANT(S):

You are hereby summoned and required to file electronically with the Clerk of said Court at
https://efilega.tylerhost.net/ofsweb and serve upon plaintiffs attorney, whose name and address is:

“Dana ESQ. ‘Res Pie, ES.

Cash cogil Fredericks, ULC Jarret: PALe

BUY PoSweu Roce ZU OW, Heawy Gveer

Actlaatn , GA 30542. Savanna, 64 3140(
An answer to the complaint which is herewith served upon you, within 30 days after service of this
summons upon you, exclusive of the day of service; unless proof of service of this complaint is not filed
within five (5) business days of such service. Then time to answer shall not commence until such proof
of service has been filed. IF YOU FAIL TO DO SO, JUDGMENT BY DEFAULT WILL BE TAKEN AGAINST YOU
FOR THE RELIEF DEMANDED IN THE COMPLAINT,

£ Robjfison

5/29/2020
Honorab}¢ Cathelene Jo
Clerk, uperjor Cou
By Cy VAAL

This day of 20
Menuty Clerk

 

To defendant upon whom this petition is served:
This copy of complaint and summons was served upon you , 20

 

Deputy Sherriff

Instructions: Attach addendum sheet for additional partles if needed, make notation on this sheet if addendum fs used
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 2 of 11 PagelD #: 11

Fulton County Superior Court
*“*EFILED**TV

Date: 5/29/2020 4:43 PM
Cathelene Robinson, Clerk

IN THE SUPERIOR COURT OF FULTON COUNTY

 

STATE OF GEORGIA
WILLIAM FRASER-GRAY,
CIVIL ACTION FILE NO::
Petitioner, 2020CV336667
Vv.

INTERNATIONAL MEDICAL GROUP,
INC.,

 

Respondent.

PETITION FOR DECLARATORY JUDGMENT

COMES NOW, William Fraser-Gray, Petitioner in the above-styled action, and
respectfully files this Petition for Declaratory Judgment and shows the Court the
following facts.

1.

This is a proceeding seeking a declaratory judgment by virtue of the provisions of
the Declaratory Judgment Act, §§ O.C.G.A. 9-4-1 et seq. and O.C.G.A. §§ 33-24-56.1.
This action involves a dispute over the parties’ rights and claims to settlement funds
delivered to and in the possession of Petitioner’s attorneys in an interest-only trust
account (IOLTA) in Fulton County, Georgia.

2.

Petitioner William Fraser-Gray is a resident of Franklin County, Georgia, where

he attends university as a student, and a citizen of the United Kingdom.
3.

Petitioner, through his attorneys, is in possession of certain settlement funds
which are in dispute in this matter, which funds are located in Fulton County. Plaintiff
submits himself to the jurisdiction of this Court.

4.
Respondent International Medical Group, Inc. (“IMG”) is a for-profit Indiana

corporation with its principal place of business in Indiana. IMG may be served through

Fraser-Gray v. International Medical Group l
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 3 of 11 PagelD #: 12

its registered agent, Corporation Service Company, 135 North Pennsylvania Street, Suite
1610, Indianapolis, Marion County, Indiana 46204.
5.

Respondent has asserted rights in and claims against Petitioner’s funds located in
Fulton County, representing that it is the Plan Administrator, Claims Administrator and
agent for Sirius International Insurance Corporation (“Sirius Insurance”), a Swedish-
based insurer and re-insurer.

6.

On information and belief, IMG is owned, in whole or in part, by Sirius
International Insurance Corporation, and has been authorized and vested with the right to
assert and seek to collect funds held by Petitioner’s attorneys in Fulton County, as its
agent.

7.

Respondent IMG has and does conduct and transact business within the State of
Georgia. Specifically, as relates to this action, IMG has (a) administered, adjusted and/or
made payments on claims related to Petitioner’s medical care and treatment in Georgia
and to providers in Fulton County; and (b) has sent claims/demands to Petitioner’s
counsel in Fulton County for funds being held by Petitioner’s attorneys in Fulton County,
Georgia.

8.

On information and belief, Respondent IMG otherwise conducts and transacts

business within the State of Georgia and in Fulton County.
9.

This Court has jurisdiction over the subject matter of this action, over the parties
and over the property/funds in dispute.

10.

Venue is proper in this Court.

11.

Petitioner William Fraser-Gray is a college student-athlete from the UK. Mr.
Fraser-Gray attended university in Georgia in the 2018-2019 school year and played

varsity soccer.

Fraser-Gray v. International Medical Group 2
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 4 of 11 PagelD #: 13

12.

On March 31, 2019, Petitioner was a passenger in a vehicle involved in a collision
wherein he suffered serious and permanent physical injuries, including the following: (a)
traumatic subdural hematoma with loss of consciousness, requiring surgery (craniotomy);
(b) altered consciousness and amnesia; (c) spinal injuries, requiring surgery (C4-5
anterior stabilization and posterior open reduction with internal fixation (ORIF); (d)
laceration of spleen and liver requiring surgical repair (exploratory laparotomy); (e) small
bowel mesenteric injury requiring surgical repair; (f) multiple rib fractures; and (g)
bilateral pulmonary contusions. Mr. Fraser-Gray spent months in rehabilitation hospitals
and facilities, including Piedmont Hospital and The Shepherd Center in Atlanta (Fulton
County). Mr. Fraser-Gray had to re-learn how to walk and has been left with permanent,
disfiguring surgical scars on his skull and abdomen, as well as cognitive injuries.

13.

Mr. Fraser-Gray incurred substantial medical expenses for the care and treatment
of his injuries. Per IMG’s own accounting, Mr. Fraser-Gray’s medical expenses were
approximately $644,000.

14.

Prior to attending college in Georgia, Mr. Fraser-Gray’s mother, Amanda Fraser-
Gray, purchased a policy of insurance issued/administered through Respondent IMG and
insured by Sirius Insurance. The effective date of that policy was July 28, 2018 through
May 28, 2019.

15.

Mr. Fraser-Gray, who was an adult at the time the policy was purchased, was

neither a party to an insurance contract with Sirius Insurance or IMG nor did he execute

any documents, subrogation agreement, insurance policy or other contract related to that

policy.
16.
There is no contractual relationship between Petitioner and Respondent or Sirius
Insurance.
Fraser-Gray v. International Medical Group 3

Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 5 of 11 PagelD #: 14

17.

While Mr. Fraser-Gray was hospitalized for his injuries, Amanda Fraser-Gray
submitted medical bills through her insurance agent. IMG has alleged that it exhausted
the $300,000 limits available under the policy issued to Amanda Fraser-Gray by making
payments to multiple medical care providers, including The Shepherd Center and others
located in Fulton County.

18.

There was $250,000 of liability insurance available on the vehicle involved in the
subject collision, as well as a $1,000,000 homeowner’s policy for the owner of the
vehicle. The homeowner’s insurer took the position that it was disputing coverage under
the homeowner’s policy and issued a reservation of rights letter. However, Petitioner’s
attorneys were eventually able to secure a total settlement for all available insurance of
$1,250,000.

19.
After fees, Mr. Fraser-Gray’s net recovery from the settlement was $812,500.
20.

Mr. Fraser-Gray still has outstanding medical bills and expenses. In addition, Mr.
Fraser-Gray will require medical treatment in the future for his injuries, including a
possible surgery.

21.

Petitioner’s counsel notified IMG of the settlement and the nature of Mr. Fraser-
Gray’s injuries.

22.

IMG has, in turn, asserted that it is entitled to subrogate from Petitioner the
amounts paid under the policy purchased by Amanda Fraser-Gray in the amount of
$300,000. This is approximately 37% of Petitioner’s net recovery, after attorney’s fees.

23.

Petitioner contests and denies that IMG or Sirius Insurance has any contractual

right of subrogation against Mr. Fraser-Gray, as he is not and was never a party to any

contract with either IMG or Sirius.

Fraser-Gray v. International Medical Group 4
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 6 of 11 PagelD #: 15

24.

Petitioner further denies that IMG or Sirius Insurance are entitled to any
reimbursement or subrogation in this case under Georgia’s made whole doctrine. Mr.
Fraser-Gray has not been made whole and has not been fully or completely compensated
for his economic and non-economic injuries caused by the underlying incident.

25.

Despite being provided with information, documentation and Petitioner’s position
about their rights for recovery, Respondent IMG insists it is legally entitled to
subrogation in the amount of $300,000 from Mr. Fraser-Gray.

26.

Petitioner’s counsel is currently holding $300,000 of the settlement funds in the
law firm’s IOLTA account pending resolution of this dispute. Petitioner’s counsel
specifically agreed to hold such funds in escrow unless and until (a) the parties could
resolve this dispute or (b) a Court can resolve it. Despite Petitioner’s best efforts to
appraise Respondent of Georgia law and his position, Respondent has refused to concede
its asserted right of recovery or reimbursement.

27.

Petitioner shows that there is an actual controversy between the Petitioner and

Respondent which requires resolution by the Court.
28.

Petitioner asserts that the question of whether Respondent is entitled to any
subrogation or reimbursement from Petitioner is in dispute, and, consequently, the parties
are in a position of uncertainty and insecurity. This position of uncertainty and insecurity
is heightened by the fact that approximately 37% of Petitioner’s recovery is unavailable
to him and remains in his attorney’s escrow account until resolution of this dispute.

29,

Petitioner shows that the adjudication of the parties’ rights, duties, and obligations
in connection with the settlement funds being held in escrow is necessary to relieve the

parties from the risk of taking unilateral action.

Fraser-Gray v. International Medical Group 5
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 7 of 11 PagelD #: 16

30.
A subrogation claim arising from a tort committed in Georgia is properly

characterized as a tort claim for choice of law purposes, thereby mandating that the

substantive law of the state of Georgia applies to the claim. Rural Electric v. Moody
Associates, 468 F.3d 1322 (1 1m Cir. 2006).

31.

IMG’s claim for reimbursement is not and cannot be based on any coniractual
duty or obligation assumed by Mr. Fraser-Gray, as he was not and has never been a party
to any insurance contract or other contract with Respondent or Sirius Insurance.

32.

Mr. Fraser-Gray is not bound by any choice of law provisions contained in the .
contract or policy provisions, as he was not and has never been a party to any insurance
contract or other contract with Respondent or Sirius Insurance.

33.

Any claim for subrogation or reimbursement claimed by the Respondent, either
directly or as agent for Sirius, is subject to Georgia’s complete compensation rule, (a.k.a
“made whole rule,’”) as stated by statute in O.C.G.A. § 33-24-56.1 and Davis v. Kaiser
Foundation Health Plan of Georgia Inc., 271 Ga. 508, 511 (1999).

34.

As the complete compensation rule is the public policy of the state of Georgia,
any contract language or other claim/theory purporting to require subrogation or
reimbursement without first showing the Petitioner was completely compensated is
deemed unenforceable as violative of Georgia public policy, Davis, 271 Ga. at 511
(1999); O.C.G.A. § 33-24-56.1.

35.

While disputing any contractual rights asserted by Respondent and any
contractual obligations by Petitioner, Petitioner notes that where the enforcement of a
contract issued in another state would be contrary to Georgia’s public policy, Georgia
Courts mandate the application of Georgia law. Johnson v. Occidental Fire Cas. OF NLC.,
954 F.2d 1581 (11m Cir. 1992).

Fraser-Gray v. International Medical Group 6
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 8 of 11 PagelD #: 17

36.

Georgia law states that it is the “lien holder’s burden of proving that the claimant
has been fully and completely compensated.” City of Warner Robins v. Baker, 255 Ga.
App. 601 (2002). Respondent cannot meet that burden in this case.

37.

Georgia Code Section 33-24-56.1 provides the framework for when a healthcare
plan has a right to reimbursement to a plaintiff's third-party tort recovery proceeds. Only
when the amount of the plaintiff's recovery exceeds “all economic and noneconomic
losses” will a plan have a right to reimbursement. § 33-24-56.1(b)(1). Furthermore, this
statute declares that any benefit provider contracts or policies that conflict with this
provision will be deemed unenforceable. O.C.G.A. § 33-24-56.1(j).

38.

The Respondent has no right to reimbursement in this case pursuant to O.C.G.A.
§ 33-24-56.1. The Plaintiff received $1,250,000 as settlement for his injuries. Out of his
share of the proceeds, he paid his attorneys thirty-five percent, which amounted to
$437,500.00.

39.

Pursuant to O.C.G.A. § 33-24-56.1, the Court must also deduct from the
Plaintiff's share of the recovery the amount of any liens claimed against his recovery
proceeds, in this case $300,000.

40.

Once these statutorily mandated deductions are made, the issue before the Court
is whether $512,500 is a sufficient amount to fully compensate Mr. Fraser-Gray for all
his economic and non-economic injuries, i.e., whether he has been made whole. The
only possible conclusion based on the facts of this case is that Mr. Fraser-Gray has not
been made whole.

41.

Petitioner’s past medical expenses alone far exceed $512,500. As noted above,

IMG contends that Mr. Fraser-Gray’s bills were in excess of $600,000. As a matter of

fact and law, therefore, Petitioner has not been made whole under Georgia law. In

Fraser-Gray v. International Medical Group 7
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 9 of 11 PagelD #: 18

addition, Petitioner has been advised that he may require another surgery for injuries
related to this incident.
42.

In addition to his economic injuries, Petitioner’s non-economic injuries are
catastrophic. Mr. Fraser-Gray had a portion of his skull removed to alleviate brain
swelling, has had multiple other surgeries and endured and will continue to endure pain,
suffering and disability. Under any scenario, Mr. Fraser-Gray’s non-economic injuries
would be valued at many times the economic damages, and therefore his settlement has
not fully and completed compensated him. Simply put, Mr. Fraser-Gray has not been
made whole by the settlement.

43,

As the Petitioner has not been made whole by this recovery, he requests this Court
to issue an order declaring that the Respondent, directly and for its principals,
subsidiaries and agents, have no subrogation rights, reimbursement rights, or any other
potential “lien” or claim for medical benefits paid on behalf of Petitioner and that they
have no interested in Petitioner’s settlement proceeds.

. 44,

In accordance with O.C.G.A. §§ 9-15-14 and 13-6-11, the Petitioner is entitled to
attorney’s fees and expenses of litigation, as Respondent has acted in bad faith, has been
stubbornly litigious and has caused the Petitioner unnecessary trouble and expense.

45.

Petitioner requests that this Court issue an Order declaring that Petitioner has not
been made whole, and the Respondent and its principals have no subrogation rights,
reimbursement rights, or any other potential lien for medical benefits paid on behalf of
the Petitioner, and award attorney’s fees and expenses of litigation upon a proper
showing by Petitioner’s counsel.

46.

The parties are entitled to a declaratory judgment pursuant to O.C.G.A. § 9-4-2 in

order to resolve the uncertainty surrounding the settlement funds being held by

Petitioner’s attorney.

Fraser-Gray v. International Medical Group 8
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 10 of 11 PagelID #: 19

47,

Petitioner requests that this Court determine and declare that the settlement does
not fully compensate Petitioner for his economic and non-economic injuries and
damages, and further declare that IMG has no right to reimbursement directly and as
agent for Sirius. O.C.G.A. § 33-24-56.1(c). Any contract language conflicting with this
analysis is violative of the public policy of this state. Davis v. Kaiser Foundation Health
Plan of Georgia Inc., 271 Ga. 508, 511 (1999);

WHEREFORE, Petitioner prays that:

_ a) That summons issue requiring the Respondent to be served as provided by law
and requiring the Respondent to answer the Complaint for Declaratory Judgment;

b) That the Court enter a judgment in said matter declaring that the Petitioner has
not been made whole, and that Respondent does not have any right to any subrogation or
reimbursement claim for medical benefits paid on behalf of Petitioner by Respondent or
its principals.

c) That reasonable attorney’s fees and costs of litigation be assessed against the
Defendants pursuant to O.C.G.A. §§ 9-15-14 and 13-6-11;

d) That the costs of bringing this action be assessed against the Respondent; and

e) That Petitioner be entitled to any further relief that this Court may seem just
and proper.

Respectfully submitted this 29m day of May, 2020.

BY: Attorneys for Plaintiff
/ Ren Pri
Ben Price

Georgia Bar No. 690681

JARRET & PRICE
Attorneys for Plaintiff
24 W. Henry St.,
Savannah, GA 31401
TEL: 912.401.8880
FAX: 912.335.5361

Fraser-Gray v. International Medical Group 9
Petition for Declaratory Judgment
Case 1:21-cv-00414-SEB-DML Document 1-1 Filed 07/16/20 Page 11 of 11 PagelID #: 20

/s/ David Krugler
David Krugler
Georgia Bar No. 429929

Cash, Krugler & Fredericks, LLC
5447 Roswell Rd, NE

Atlanta, GA 30342

(404) 659-1710 tel.

(404) 264-1149 fax

dkrugler@ckandf.com

Fraser-Gray v. International Medical Group 10
Petition for Declaratory Judgment
